 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-00009-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   VICTOR MAGANA,                                 DATE: November 29, 2018
     RAUL BARAJAS,                                  TIME: 9:30 a.m.
15   ISRAEL COVARRUBIAS,                            COURT: Hon. Troy L. Nunley
     MILTON ESCOBEDO,
16   JOSE MADRIGAL-VEGA, AND
     TREVOR WHITE,
17
                                  Defendants.
18
19

20                                             STIPULATION

21         1.     By previous order, this matter was set for status on November 29, 2018.

22         2.     By this stipulation, defendants now move to continue the status conference

23 until February 7, 2019, at 9:30 a.m., and to exclude time between November 29, 2018, and

24 February 7, 2019, under Local Code T4.
25         3.     The parties agree and stipulate, and request that the Court find the

26 following:

27                a)      The government has represented that the discovery associated with

28         this case includes over 14,000 pages and several hours of recorded telephone


      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         conversations. All of this discovery has been produced directly to counsel.

 2                b)      Defense counsel desires additional time to review the discovery,

 3         conduct research into the case, to discuss the case with their clients, and otherwise

 4         prepare for trial in this matter.

 5                c)      Counsel for defendants believe that failure to grant the above-

 6         requested continuance would deny them the reasonable time necessary for effective

 7         preparation, taking into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by

10         continuing the case as requested outweigh the interest of the public and the

11         defendant in a trial within the original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18

13         U.S.C. § 3161, et seq., within which trial must commence, the time period of

14         November 29, 2018, to February 7, 2019, inclusive, is deemed excludable pursuant

15         to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

16         continuance granted by the Court at defendant’s request on the basis of the Court’s

17         finding that the ends of justice served by taking such action outweigh the best

18         interest of the public and the defendant in a speedy trial.

19         4.     Nothing in this stipulation and order shall preclude a finding that other

20 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

21 the period within which a trial must commence.

22         IT IS SO STIPULATED.

23

24   Dated: November 27, 2018                          MCGREGOR W. SCOTT
                                                       United States Attorney
25

26                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
27                                                     Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1    Dated: November 27, 2018                     /s/ PHIL COZENS
                                                  PHIL COZENS
2                                                 (as authorized on November 21, 2018)
                                                  Counsel for Defendant
3                                                 Victor Magana
4    Dated: November 27, 2018                     /s/ TASHA CHALFANT
                                                  TASHA CHALFANT
5                                                 (as authorized on November 21, 2018)
                                                  Counsel for Defendant
6                                                 Raul Barajas
7    Dated: November 27, 2018                     /s/ ALIN CINTEAN
                                                  ALIN CINTEAN
8                                                 (as authorized on November 26, 2018)
                                                  Counsel for Defendant
9                                                 Israel Covarrubias
10   Dated: November 27, 2018                     /s/ MICHAEL HANSEN
                                                  MICHAEL HANSEN
11                                                (as authorized on November 21, 2018)
                                                  Counsel for Defendant
12                                                Milton Escobedo
13   Dated: November 27, 2018                     /s/ CLEMENTE JIMENEZ
                                                  CLEMENTE JIMENEZ
14                                                (as authorized on November 26, 2018)
                                                  Counsel for Defendant
15                                                Jose Madrigal-Vega
16   Dated: November 27, 2018                     /s/ ROBERT WILSON
                                                  ROBERT WILSON
17                                                (as authorized on November 21, 2018)
                                                  Counsel for Defendant
18                                                Trevor White
19

20

21
                                      FINDINGS AND ORDER
22
          IT IS SO FOUND AND ORDERED this 27th day of November, 2018.
23

24
25

26
                                                     Troy L. Nunley
27                                                   United States District Judge
28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
